June 11, 2015
Received via e-mail June 12, 2015


Jeffrey D. Kyle, Clerk

P.O. Box 12547

Austin, TX 78711

Court of Appeals Cause No. 03-15-00025-CV

Trial Court Cause No. D-1-GN-12-000983; Lakeway Regional Medical Center v. Lake Travis Transitional

Dear Mr. Kyle:

I am completing the index for the exhibit volumes, which is voluminous. I am working on it tonight and I
am taking the day off tomorrow to get this record finished. I can have the record in the above-entitled
and numbered cause filed on June 16, 2015.



Thank you,



/s/ LaSonya Thomas

(512) 854-9331